DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Remarks filed 06/21/2022 have been entered. Claims 1-11 are pending. Claims 6-8 are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., (US20150072204A1) hereinafter Kwon.
Regarding Claim 1, Kwon discloses an electronic device comprising a secondary battery (Kwon [0005]), wherein the secondary battery includes a stack of electrodes “70” (Kwon [0138], Fig. 37) including a plurality of first positive current collectors “72” (Kwon [0140], Fig. 38), reading on a first positive electrode current collector and a second positive electrode current collector, 
A plurality of second electrode plates, negative current collectors “75” (Kwon [0140], Fig. 38) reading on a first negative electrode current collector and a second negative electrode current collector, 
wherein the first positive electrode current collector “72” and the second positive electrode current collector “72” are electrically connected to each other (Kwon [0042]), since the first electrode tabs “61” are electrically connected to the plurality of first (positive) electrode collector plates “72” and are bent together towards the outer surface, at a first side of the secondary battery (Kwon [0138], Fig. 37, first electrode tab “61” is on a first end of the battery), 
wherein the first negative electrode current collector “75” and the second negative electrode current collector “75” are electrically connected to each other at a second side of the secondary battery (Kwon [0138]), since the second electrode tabs “62” are electrically connected to the plurality of second (negative) electrode collector plates “75”and are bent together towards the outer surface, at a second side of the secondary battery (Kwon [0138], Fig. 37, second electrode tab “62” is at opposite end of the battery compared to positive electrode tab “61”), 
wherein the secondary battery includes a curved portion (Kwon [0013]),
wherein each the first and second negative electrode current collector “75” [0140] is provided with a negative active material “76” applied on the negative electrode current collector “75” [0140] reading on a negative electrode active material layer on a first surface, and a uncoated portion on which the negative electrode material is not applied [0144], reading on each of the first and second negative electrode current collectors is not provided with a negative electrode active material layer on a second surface. 
and wherein the second surface (uncoated) of the first negative electrode current collector “75” and the first surface of the second negative electrode current collector “75” are in contact with each other, since they are electrically connected to one another via electrode tabs “62” [0144]. The electrode tabs “62” may be connected to uncoated portions of the negative current collector [0144], or alternatively, tabs “62” extend integrally from uncoated portions of the negative current collector “75”, both of which electrically connect all of the negative electrode collectors “75”.
Kwon does not explicitly disclose wherein the curved portion is closer to the second side than a midpoint of a long side of the secondary battery. However, it teaches wherein the electrode assembly includes a curved portion [Kwon [0139]). It has been held that changes in shape and configuration would have been obvious to one of ordinary skill in the art. See MPEP 2144.04(IV)(B). It would have been obvious to adjust the shape of the curved portion such that it is closer to one side than another to accommodate the application. Further, it is noted that the stacked structure can be formed by bending, similar to the jelly roll embodiment ([0139], see Kwon Fig. 1) and the stacked battery is bent using a curved shape tool [0114] to form a complex curved shape [0115] and is not limited to the embodiment illustrated.
Regarding Claim 2-3, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the battery is generally rectangular and includes a long side and a short side (e.g. Kwon Fig. 37), but does not disclose the claimed ratios such that each of the current collectors has a length of a long side ten times or more than a length of a short side, or that each of the short sides has a respective length shorter than or equal to 6 mm. However, it would have been obvious to one of ordinary skill in the art to adjust the dimensions without evidence showing unexpected results of the claimed feature. Case law has held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device”. See MPEP 2144.04(IV)(A).
Regarding Claim 4, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the first positive electrode current collector, the first negative electrode current collector, the second positive electrode current collector, and the second negative electrode current collector overlap one another, since all the electrodes are stacked with one another (Kwon [0139], Fig. 38), 
and wherein the secondary battery includes a separator “74” (Kwon [0139]) which is continuously folded and arranged between the plurality of first electrode plates and second electrode plates (Kwon [0139]), and is interposed between the each of the electrode current collectors (Kwon Fig. 38, [0139]) such that it extends from over the first positive electrode current collector to under the second negative electrode current collector through a region between the first positive electrode current collector and the first negative electrode current collector, a region between the first negative electrode current collector and the second positive electrode current collector, and a region between the second positive electrode current collector and the second negative electrode current collector. 
Regarding Claim 9, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the first side of the secondary battery, side with first electrode tabs “61” (Kwon [0138], Fig. 37) and the second side of the secondary battery, side with second electrode tabs “62” (Kwon [0138], Fig. 37) are opposite from each other in the long side of the secondary battery (Kwon Fig. 37).
Regarding Claim 10, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the curved portion is between the first side of the secondary battery and the second side in the long side of the secondary battery (Kwon [0139], Fig. 33, while this illustrates a jelly roll type electrode assembly embodiment rather than stacked electrode assembly configuration, this figure illustrates the curved portion in the long side).
Regarding Claim 11, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein each of the first negative electrode current collector and the second negative electrode current collector includes a curved portion (Kwon [0139]) since the electrode assembly is stacked then subsequently bent forming a curved portion.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., (US20150072204A1) hereinafter Kwon, as applied to claim 1 above, and further in view of Tran et al., (US20150068069A1).
Regarding Claim 5, Kwon discloses all of the claim limitations as set forth above. Kwon further discloses wherein the battery having a curved surface may be provided in a wearable device (Kwon [0115]). However, it does not explicitly teach electronic glasses. 
In a similar field of endeavor as it pertains to battery operated wearable devices (Tran [0351]), Tran teaches a glasses device comprising a thin curved flexible battery built into spectacle (glasses) frames (Tran [0094]) in a temple portion of the glasses frame (Tran [0350], Fig. 14B). The device of Tran includes a battery to power various sensors or communication devices (Tran [0350]).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the battery of Kwon in the wearable device of Tran in order to power a communication device on electronic glasses while providing a curved battery suitable for wearable battery technology. 

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant argues that Kwon does not teach “the first negative electrode current collector is provided with a negative electrode active material layer on a first surface and is not provided with a negative electrode active material layer on a second surface, wherein the second negative electrode current collector is not provided with a negative electrode active material layer on a first surface and is provided with a negative electrode active material layer on a second surface”. Applicant alleges that this interpretation at [0010] of Kwon appears to be incorrect because the cited paragraph of Kwon does not teach the entire surface of one of the sides of the negative electrode current collector; since Fig. 20 appears to show only a small portion of the current collector remaining uncoated. 
The Examiner submits that the claim does not explicitly limit this interpretation that the uncoated portion must be across an entire surface, that is, in the applicant’s interpretation, and entire side of the current collector. This limitation is not currently claimed. It is noted that the features upon which applicant relies (i.e., the uncoated portion must be across an entire surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further argues that [0042] of Kwon does not teach “the second surface (uncoated) of the first negative electrode current collector and the first surface of the second negative electrode current collector are in contact with each other” since the limitation requires a contact between two uncoated surfaces of the negative electrode current collectors. The applicant alleges that this configuration allows for an increase in contact surfaces having low friction and thus stress applied to the battery is more easily relieved when curved. Applicant argues that Kwon does not teach an intent to lessen friction between two sides of a current collector, thus the claim is distinguished from Kwon. 
The Examiner submits that the claim does not clearly distinguish the relationship between the current collectors so as to overcome the Kwon reference. Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). That is, the prior art need not recognize the same benefit proposed by the instant specification.
Applicant argues that the arrangement of the curved portion closer to a second side than a midpoint of a long side of the secondary battery such that the curved portion is provided closer to the negative electrode current collector, reducing stress applied to the positive electrode current collectors when the battery is bent. Applicant argues that this is a significant configuration, since too much stress applied to the relevant current collector could be crucial to battery performance. 
However, this argument is not persuasive. Examiner notes that this argument is not commensurate in scope with the claims. It is not clear that this alleged benefit would occur across the entire scope of the claim, and it is not clear how much or how little of an offset would be required to achieve these results. As such, since there is no significant or unexpected improvement shown, this argument is not persuasive. 
Applicant further argues that Tran does not remedy the deficiencies of Kwon. This argument is moot in view of the rejection as set forth above, which does not rely on Tran.
Applicant argues that the dependent claims rejections should be withdrawn due to the nature of dependency. This argument is moot in view of the rejection as set forth above. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Momo, (US 20130224562 A1 cited on IDS dated 03/29/2019), teaches a battery comprising a plurality of sheet like positive and negative electrodes stacked with separators in between (Momo abstract, Fig. 1A) having a curved portion (peak where arrow “401” is pointing on Fig. 3B) that is located closer to the positive terminal “402a” compared to the other negative terminal “402b” (see Fig. 3B) and can be curved in any manner and the battery is still operable [0070].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721